732 F. Supp. 2d 1062 (2010)
SDS KOREA CO., LTD., a South Korean corporation, Plaintiff,
v.
SDS USA, INC., a New Jersey corporation; iBend, LLC., a Montana LLC and Simon Song, an individual; and Does 1-100, inclusive, Defendants.
Case No. 10 CV 0216 MMA (BGS).
United States District Court, S.D. California.
August 4, 2010.
*1067 Lisel Ferguson, Procopio Cory Hargreaves and Savitch LLP, San Diego, CA, for Plaintiff.
*1068 Mark D. Nielsen, Cislo and Thomas LLP, Santa Monica, CA, Robert J. Rando, The Rando Law Firm PC, Massapequa Park, NY, for Defendants.

ORDER:

GRANTING DEFENDANTS' MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE

[Doc. No. 14]

GRANTING IN PART AND DENYING IN PART DEFENDANTS' EX PARTE APPLICATION

[Doc. No. 35]
MICHAEL M. ANELLO, District Judge.
On May 5, 2010, Defendants SDS USA, Inc., iBEND, LLC and Simon Song (collectively "Defendants"), filed a motion to dismiss Plaintiff SDS Korea Co., Ltd.'s first amended complaint ("FAC") for lack of personal jurisdiction, improper venue, and failure to state a claim, or in the alternative for a more definite statement of its claims. [Doc. No. 14.][1] Plaintiff opposed Defendants' motion [Doc. Nos. 19-26], and Defendants submitted a reply, including objections to Plaintiff's evidence [Doc. Nos. 29, 30]. On June 15, the Court took Defendants' motion to dismiss under submission on the papers and without oral argument pursuant to its discretion under Civil Local Rule 7.1(d)(1). [Doc. No. 31.] On June 17, Plaintiff submitted a response to Defendants' objections, as well as objections to Defendants' evidence. [Doc. Nos. 32, 33.] On June 21, Defendants filed an ex parte application requesting the Court strike these "late-filed" documents, or in the alternative, permit Defendants an opportunity to respond. [Doc. No. 35.] Plaintiff opposed Defendants' ex parte request on June 22. [Doc. No. 22.] For the reasons set forth below, the Court GRANTS Defendants' motion to dismiss, and GRANTS IN PART and DENIES IN PART Defendants' ex parte application.

BACKGROUND
Plaintiff is a South Korean "machine tooling" company involved in, among other things, "pioneering technology for bending and cutting" metallic materials. [FAC ¶¶ 4, 9.] Plaintiff's principal place of business is located in San Diego, California. [Id. at ¶ 9.] Defendant SDS USA is a New Jersey corporation with its principal place of business in Norwood, New Jersey. [Id. at ¶ 5; Defs.' Mot. to Dismiss, Doc. No. 14, p. 2.] Individual Defendant Simon Song is the president and CEO of SDS USA. [Doc. No. 14, p. 1.] Mr. Song is domiciled in New Jersey. [Id. at p. 2.] Defendant iBend LLC is a Missouri limited liability company with its principal place of business in Riverside, Missouri. [Id. at p. 3; FAC ¶ 7.]
Plaintiff produces an automated system that processes and bends steel rule, which is sold in the United States under the trademark "EasyBender." [FAC ¶¶ 10, 15.][2] iBend sells "automatic bending machines *1069 for the die making and sign making industries." [Doc. No. 14, p. 1.] SDS USA provides "technical support [for] automatic bending machines for the die making and sign making industries." [Id.] Until 2007, SDS USA provided services for Plaintiff's products sold in the United States. [FAC ¶ 34.] The relationship terminated when SDS USA allegedly breached its contract with Plaintiff by selling its own products that infringed Plaintiff's patents. [Id.] In addition, Plaintiff asserts Defendants are using an infringing domain nameEasyBender.comto confuse consumers and redirect traffic to iBend's website (www. ibend.net). [Id. at ¶ 18.] Plaintiff alleges Defendants are wrongfully using its EasyBender mark in various locations on iBend's website, including for example, to provide links to proprietary "EasyBender Online Manual(s)." [Id. at ¶¶ 19, 22.] Plaintiff asserts Defendants' unauthorized use of its proprietary manuals online constitutes copyright infringement. [Id. at ¶ 22.]
Accordingly, on January 28, 2010, Plaintiff filed a complaint alleging, inter alia, trademark and copyright infringement claims. [Doc. No. 1.] On March 9, 2010, Plaintiff filed its FAC to add patent infringement claims, alleging ten causes of action for: (1) Trademark Infringement (15 U.S.C. § 1114); (2) Unfair Competition under the Lanham Act (15 U.S.C. §§ 1114, 1125(a)); (3) Injunctive Relief under the Lanham Act (15 U.S.C. § 1116); (4) Copyright Infringement; (5) Unfair Competition and Infringement under California Business and Professions Code § 17790; (6) Negligent Interference with Economic Relations; (7) Infringement of '919 Patent; (8) Infringement of '940 Patent; (9) Infringement of '574 Patent; and (10) Infringement of Patent Application 12/111,857. [Doc. No. 7.]

LEGAL STANDARD
Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a defendant may move to dismiss for lack of personal jurisdiction. The plaintiff then bears the burden of demonstrating that jurisdiction exists. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). The plaintiff "need only demonstrate facts that if true would support jurisdiction over the defendant." Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir.1995). Uncontroverted allegations in the complaint must be taken as true. AT & T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir.1996). However, the court may not assume the truth of such allegations if they are contradicted by affidavit. Data Disc, Inc. v. Systems Technology Associates, Inc., 557 F.2d 1280, 1284 (9th Cir.1977). In a case such as this, where a court considers only affidavits and discovery materials, the plaintiff need only make a prima facie showing of jurisdiction. Id. at 1285. Further, "conflicts between the facts contained in the parties' affidavits must be resolved in [the plaintiff's] favor for purposes of deciding whether a prima facie case for personal jurisdiction exists." Id. (quoting AT & T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir.1996)).
There are two independent limitations on a court's power to exercise personal jurisdiction over a non-resident defendant: the applicable state personal jurisdiction rule and constitutional principles of due process. Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir.1990). California's jurisdictional statute is coextensive with federal due process requirements; therefore, jurisdictional inquiries under state law and federal due process standards merge into one analysis. Rano v. Sipa Press, Inc., 987 F.2d 580, 587 (9th Cir.1993); see Cal.Civ.Proc.Code § 410.10. *1070 The exercise of jurisdiction over a non-resident defendant violates the protections created by the due process clause unless the defendant has "minimum contacts" with the forum state so that the exercise of jurisdiction "does not offend traditional notions of fair play and substantial justice." International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945). Personal jurisdiction may be either general or specific. Here, Plaintiff asserts the Court may exercise both general and specific jurisdiction over each Defendant, whereas Defendants contend personal jurisdiction does not exist under either standard. For the reasons set forth below, the Court agrees with Defendants.

DISCUSSION

I. DEFENDANTS' EX PARTE APPLICATION
As a preliminary matter, the Court considers Defendants' ex parte application to strike certain late-filed documents that Plaintiff submitted after Defendants filed extensive objections to Plaintiff's evidence. [Doc. No. 35.][3] On June 17, Plaintiff filed a response to Defendants' objections, as well as objections to Defendants' evidence that was submitted with their moving papers on May 5, 2010. [Doc. Nos. 32, 33.] On June 21, Defendants moved to strike both documents, or in the alternative, allow Defendants time to respond. [Doc. No. 35.] For the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART Defendants' ex parte application.

(A) Plaintiff's Objections to Defendants' Evidence [Doc. No. 32]
Defendants filed their motion to dismiss on May 5, 2010, which was scheduled for hearing on June 21, 2010. [Doc. No. 14.] Pursuant to Civil Local Rule 7.1(e), Plaintiff's opposition, including any objections to Defendants' evidence submitted on May 5, was due no later than June 7. See Civ. L.R. 7.1(e)(2). Thus, Plaintiff's objections filed ten days later on June 17 are untimely. Plaintiff asserts the late-filed objections should not be stricken because "Defendants were the ones who decided to commence filing objections to evidence in a 12(b)(6) motion, where the case has not yet commenced and therefore the evidence on both sides cannot be properly be authenticated through discovery." [Doc. No. 36, p. 2.] The Court disagrees. On a motion to dismiss for lack of personal jurisdiction, the Court may consider evidence outside the allegations in the complaint. See, Oakley, Inc. v. Jofa AB, 287 F. Supp. 2d 1111, 1113-14 (C.D.Cal.2003). If Plaintiff desired to object to evidence Defendants submitted in support of their moving papers, it was required to do so when it filed its opposition, no later than June 7. See, e.g., Hong v. Right Mgmt. Consultants, Inc., 2006 WL 335291 *19, 2006 U.S. Dist. LEXIS 15252 *53-54 (N.D.Cal.). Accordingly, Plaintiff's untimely objections to Defendants' evidence [Doc. No. 32] are STRICKEN.

(B) Plaintiff's Response to Defendants' Objections [Doc. No. 33]
Defendants also move to strike Plaintiff's response (filed June 17) to Defendants' objections (filed June 14) on the ground that it is "tantamount to an improper sur-reply." [Doc. No. 35, p. 2.] Unlike Plaintiff's untimely objections to Defendants' evidence, however, which could (and should) have been made in connection with its opposition, Plaintiff did not have an opportunity to respond to Defendants' objections filed with their reply brief. Because the Court took Defendants' *1071 motion to dismiss under submission on June 15, Plaintiff was prevented from responding to Defendants' objections at the hearing. The Court therefore finds Plaintiff's response, promptly filed within three days of receiving Defendants' objections, reasonable. Accordingly, the Court DENIES Defendants' request to strike Plaintiff's response [Doc. No. 33]. In addition, the Court DENIES Defendants' request to be allowed to file a reply to Plaintiff's responses. The Court has thoroughly reviewed the parties' respective positions regarding the evidence submitted in connection with Defendants' motion to dismiss, and concludes additional briefing is unnecessary.[4]

II. GENERAL JURISDICTION
Before the Court can exercise general jurisdiction over SDS USA, iBend, and Mr. Song, Plaintiff must allege facts sufficient to demonstrate each Defendant has "continuous and systematic business contacts" with California, such that the exercise of jurisdiction is "reasonable and just." Helicopteros Nacionales v. Hall, 466 U.S. 408, 415, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984). This so called "minimum contacts" standard for establishing general jurisdiction is high, requiring that the defendant's contacts approximate physical presence in the forum. Bancroft & Masters, Inc. v. Augusta National Inc., 223 F.3d 1082, 1086 (9th Cir.2000). "This is an exacting standard, as it should be, because a finding of general jurisdiction permits a defendant to be haled into court in the forum state to answer for any of its activities anywhere in the world." Schwarzenegger, 374 F.3d at 801 (citation omitted). In addition, each defendant's contacts with the forum state must be considered individually, unless the plaintiff establishes the defendant's actions are reasonably attributable to the other defendants. See Indiana Plumbing Supply, Inc. v. Standard of Lynn, Inc., 880 F. Supp. 743, 750-51 (C.D.Cal.1995).
Here, Plaintiff suggests the conduct of SDS USA, iBend, and Mr. Song should be considered collectively to determine if Defendants engaged in sufficient minimum contacts with the forum to establish jurisdiction. [See Pl.'s Opp. to Mot. to Dismiss, Doc. No. 19, p. 4.] In support, Plaintiff offers evidence indicating the two companies "share some corporate officers," advertise together, and share an address in Montana. [Id.] However, Plaintiff does not identify any legal theory or authority that would allow the Court to impute the individual Defendant's conduct to one another based on this limited evidence. Thus, the Court declines to impute each Defendant's conduct to the others, and will consider each Defendant's alleged contacts with California separately.

(A) Simon Song
Mr. Song argues this action should be dismissed because he lacks the requisite minimum contacts with California for this Court to exercise personal jurisdiction over him. In support of Defendants' motion to dismiss, Mr. Song provides a declaration stating: (i) he is domiciled in New Jersey; (ii) he does not own any real or personal property in California; (iii) he does not own any vehicles registered in California; (iv) he does not have any bank accounts in California; (v) he does not maintain an office, a mailing address, a telephone or fax number, nor an answering service in California; (vi) he does not own or lease any storage or warehouse space in California; (vii) he has not been physically *1072 present in California for any purpose related to Plaintiff's allegations; and (viii) he has not purposefully availed himself of any activities directed toward California. [Doc. No. 14, p. 8-9; Declaration of Simon Song ¶¶ 3-13.] Plaintiff asserts Mr. Song is subject to personal jurisdiction because he has specifically directed advertisements toward California and solicited business from California residentsalbeit, on behalf of SDS USA and iBend. [Doc. No. 19, p. 1, 3.]
In support, Plaintiff provides a declaration from Tony Lim (President of Plaintiff SDS Korea) stating, he "discovered" that Mr. Song exhibited iBend equipment at the "2009 Sign Expo trade show in Las Vegas, Nevada." [Declaration of Tony Lim ¶¶ 1, 7.] Although the trade show did not take place in California, Plaintiff asserts Mr. Song's exhibition of iBend products at the Las Vegas show supports a finding of jurisdiction because it is the only one offered in the western United States, and there were over 2,400 southern California residents in attendance. [Doc. No. 19, p. 13; Lim Decl. ¶ 7.] Plaintiff also offers a declaration from Mike Adams (president of Adams Technologies, a distributor for Plaintiff), which states that he witnessed Mr. Song's exhibition at the Las Vegas trade show, and he is aware of several emails and letters from Mr. Song soliciting business from California companies. [Doc. No. 19, p. 13; Declaration of Mike Adams. ¶¶ 6-10, 12.]

(i) Trade Show in Las Vegas, Nevada
First, Plaintiff does not indicate Mr. Song engaged in any contact with the forum in his individual capacity. Mr. Adams testifies he witnessed Mr. Song exhibiting iBend's products at the trade show in Las Vegas, Nevada. [Adams Decl. ¶ 12.] "[A] person's mere association with a corporation that causes injury in the forum state is not sufficient in itself to permit that forum to assert jurisdiction over the person." Indiana Plumbing Supply, 880 F.Supp. at 750. Thus, Mr. Song's actions at the show, even if directed toward the forum, do not subject him to personal jurisdiction.
Second, the Court finds that Mr. Song's participation in a single trade show in Las Vegas, Nevada, does not weigh in favor of exercising general jurisdiction over him in California. Even if the Court accepts as true that Mr. Song participated in infringing product demonstrations at the 2009 Las Vegas trade show, which approximately 2,400 California residents attended, this evidence does not demonstrate conduct directed toward California. The trade show Mr. Song allegedly attended is the "primary trade show in the western United States for the Sign Making industry." [Adams Decl. ¶ 12.] As such, the trade show is presumably open to all members of the public associated with these industries, regardless of residence. There is no indication Mr. Song participated in soliciting attendees for the trade show, that he sought out California residents during the show, that he interacted with any California residents at the trade show, nor that he sold any equipment to California residents or entered any contracts or obligations with customers in California. While an exhibitor could reasonably anticipate residents from any of the western states, including California, would attend the event, without more, Mr. Song's involvement in an out-of-state trade show open to the general public does not support exercising jurisdiction over him in California. See Kransco Manufacturing, Inc. v. Markwitz, 656 F.2d 1376, 1377 (9th Cir.1981) (no general jurisdiction where defendant attended trade show in the forum and mailed several letters to forum alleging infringement).


*1073 (ii) Emails and Letters from Simon Song

Second, the Court finds the remaining contacts Plaintiff identifiestwo letters from Mr. Song in his capacity as president of SDS USAare inadmissible, and otherwise insufficient to demonstrate sufficiently continuous and systematic contacts to support general jurisdiction. Plaintiff provides testimony from Mr. Adams that David Reynolds of U.S. Steel Rule Die Co., Inc. of Cerritos, California forwarded him an email, including a two-page letter attachment, that Mr. Reynolds received from Mr. Song. [Adams Decl. ¶¶ 6-7; Exh. A.][5] Defendants object to this evidence on numerous grounds, including that Mr. Adams's testimony lacks foundation, he lacks personal knowledge and he does not (and cannot) authenticate the email and letter from Mr. Song, attached as Exhibit "A." The Court agrees, and SUSTAINS Defendants' objections to paragraphs six and seven of Mr. Adams's declaration, including the documents attached as Exhibit A. Although Mr. Adams can testify he received an email from David Reynolds, as that matter is within Mr. Adams's personal knowledge, he does not demonstrate he has personal knowledge regarding purchases made by U.S. Steel Rule Die Co., Inc. Similarly, Mr. Adams has not established he is in a position to authenticate Mr. Song's email and attached unsigned letter.
Even if the Court considers the email and attached letter, however, the documents do not support a finding of general jurisdiction over Mr. Song. At best, the unsigned letter demonstrates Mr. Song may have sent a form letter to a "Valued Customer" in his capacity as president of SDS USA; the letter is written on SDS USA letterhead, and "President" appears below Mr. Song's signature block. Thus, nothing indicates Mr. Song acted in his individual capacity. In addition, the letter is not addressed to a California resident or business. Although Mr. Adams testifies he received the email and attached letter from David Reynoldswho is allegedly associated with a California businessthe email from Mr. Reynolds to Mr. Adams merely states, "I am traveling up North but received this email." [Adams Decl. ¶ 6; Exh. A.] Mr. Reynolds does not indicate he actually received the correspondence from Mr. Song, and the forwarded portion of the original email identifies both the sender and the recipient as "info@iBEND.net." [Id.]
*1074 The second email correspondence allegedly sent by Mr. Song is similarly unhelpful to Plaintiff. Mr. Adams testifies that, "On May 14, 2009, I received an email forwarded by a leasing agent. Adams Tech sold a machine in Sacramento, Simon Song sent this forwarded email to try and get the customer to cancel the order and purchase an iBend instead." [Adams Decl. ¶ 10; Exh. C.] In support of Mr. Adams's testimony, Plaintiff offers a string of email correspondence, beginning with an email from Mr. Song on April 29, 2009, addressed to "Whom it may concern." [Adams Decl. ¶ 10; Exh. C.] Defendants object to Mr. Adams's testimony and the supporting documents in Exhibit C, in part, on the grounds his testimony lacks foundation, and he does not have personal knowledge regarding the accuracy and authenticity of the email correspondence or Mr. Song's reasons for sending it. [Doc. No. 30, p. 7-8.] The Court agrees Mr. Adams's statement that, "Simon Song sent this forwarded email to try and get the customer to cancel the order and purchase an iBend instead" is not admissible, and SUSTAINS Defendants' objections to this portion of paragraph ten and Exhibit C. Mr. Adams does not appear as a recipient on the email correspondence, nor does Mr. Adams establish how he knows why Mr. Song sent the initial email.
Even if admissible, however, the email correspondence in Exhibit C does not demonstrate Mr. Song engaged in contact with the forum. Although it appears the email was ultimately received by companies that have California offices, this fact does not indicate Mr. Song directed his email to California. In addition, the correspondence reveals Mr. Song's email was repeatedly forwarded before ending up in the hands of the "leasing agent" who forwarded it to Mr. Adams. Thus, even viewed in the light most favorable to Plaintiff, Mr. Song's email does not provide an adequate basis for personal jurisdiction.
Based on the record before the Court, Plaintiff has not satisfied its burden to establish Mr. Song is subject to general jurisdiction in California. Not only has Plaintiff failed to produce any evidence Mr. Song engaged in contact with the forum in his individual capacity, the only admissible evidence even involving Mr. Song is his alleged attendance at a trade show in Las Vegas, Nevadaoutside of California. It is undisputed Mr. Song is a New Jersey resident, who does not own or lease any property in California. Mr. Song does not maintain any telephone, fax, or answering services in California, he does not have a California driver's license, nor does he have a California bank account. Mr. Song's actions taken on behalf of SDS USA and iBend at the out-of-state trade show do not demonstrate he engaged in continuous or systematic contacts with California. Accordingly, this Court does not have general jurisdiction over Mr. Song.

(B) SDS USA
SDS USA similarly asserts it "lacks sufficient contacts with California to be subject to this Court's jurisdiction." [Doc. No. 14, p. 9.] SDS USA is a New Jersey corporation, with its principal place of business in Norwood, New Jersey. [SDS USA Decl.[6] ¶ 3.] SDS USA is not qualified to do business in California, nor does it have any subsidiaries in California. [Id. at ¶ 4.] "None of SDS USA's officers or directors reside or are domiciled in California," nor do any of SDS USA's employees reside or conduct business in California. [Id. at ¶¶ 5-6.] In addition, SDS has not held any of its board meetings in California, or attended business conferences in California. [Id. at ¶¶ 15.] SDS USA does *1075 not maintain a bank account in California, does not have any vehicles registered in California, and does not maintain any telephone, facsimile, or answering services in California. [Id. at ¶¶ 7, 10-12.] SDS USA does not lease any storage space nor own any real property in California. [Id. at ¶¶ 9, 13.] "SDS USA does not direct any of its advertising specifically toward California residents, nor does it advertise in any publications that are targeted or directed primarily toward California residents." [Id. at 14.]
Plaintiff asserts SDS USA's statements regarding its advertising are untrue because: SDS USA participated in a trade show in Long Beach, California in 2008 [Doc. No. 19, p. 5]; SDS USA advertises that it has two tool sharpening locations available to its clients, one of which is "ABL" in San Diego, California [Id.; Exh. F]; and SDS USA advertises on Advanced Dye Supplies's website, a company which has an office in Santa Fe Springs, California [Doc. No. 19, p. 4-5]. Plaintiff also alleges SDS USA and iBend provided a quote for a machine to a company located in San Diego, California. [Doc. No. 19, p. 2, 5 n. 1.][7]

(i) 2008 Trade Show in Long Beach, California
Mr. Lim testifies that in 2008, one of SDS USA's distributors, Arete Corp., participated in "The Sign Business & Digital Graphics Show" in Long Beach, California, and "SDS USA was displaying their products at this show." [Lim Decl. ¶ 8.] Mr. Lim spoke to Jeff Brown, of SDS USA, at the booth during the event. [Id.] Because this trade show took place in California, the Court finds Mr. Lim's testimony adequately demonstrates SDS USA engaged in contact with the forum through its participation in the Long Beach show. Without more, however, SDS USA's presence at a single event does not establish sufficient systematic and continuous contacts to create general jurisdiction. See Kransco Manufacturing, 656 F.2d at 1377.

(ii) Quote to California Business
With respect to the alleged quote SDS USA and iBend provided to Sign Graphix in San Diego, California, Plaintiff provides testimony from Mr. Adams stating, "I have discovered that Jolly Limqueco of SIGN GRAPHIX received a quote for an iBEND machine from SDS USA in July 2009." [Adams Decl. ¶ 16.] Defendants object to this testimony on the grounds that it lacks foundation, Mr. Adams does not have personal knowledge regarding the quote, and it constitutes inadmissible hearsay. [Doc. No. 30, p. 15.] The Court agrees, and SUSTAINS Defendants' objections for purposes of this motion only. See Fed. R.Evid. 602. Mr. Adams does not demonstrate the requisite personal knowledge required to testify that Sign Graphix received a quote from the Defendants.

(iii) Website Advertisement & Referral for Services
SDS USA's alleged marketing activities with two different companies that maintain California offices are likewise unhelpful to Plaintiff. Mr. Lim testifies, "I have discovered that SDS USA advertises on the website for Advanced Die Supplies.. . Advanced Die Supplies['s] west coast office is located in Santa Fe Springs, California." [Doc. No. 19, p. 4-5; Lim Decl. ¶ 10.] Plaintiff asserts this advertisement is "highly relevant to establish that SDS USA does business in California with Advanced Die Supplies." [Doc. No. 33, p. 10.] *1076 While SDS USA's logo appears on the website, the logo does not link to information about SDS USA, it does not invite people to contact SDS USA, and it does not provide an opportunity to interact with SDS USA in any way. In addition, that Advanced Die Supplies has a California location is inapposite. Plaintiff provides no evidence SDS USA has had any contact with the California office, nor that any contacts with potential customers in California arose from this advertisement.
Similarly, Mr. Lim testifies that SDS USA refers customers who need tools sharpened to SDS USA's New Jersey location, or to a company named ABL, Inc. in San Diego, California, depending on the customer's location. [Doc. No. 19, p. 5; Lim Decl. ¶¶ 12-14.] Mr. Lim states, in relevant part, "it is my understanding that in some instances a customer who has purchased an EasyBender sends [a] purchase order to SDS USA for the sharpening which is done in San Diego by ABL, Inc. It is my understanding that SDS USA then pays ABL, Inc. for the service." [Lim Decl. ¶ 13.] Defendants object to these statements on the grounds that the testimony lacks foundation and Mr. Lim lacks personal knowledge. [Doc. No. 30, p. 27.] For the following reasons, the Court SUSTAINS Defendants' objections.
Mr. Lim is not affiliated with SDS USA or ABL, Inc.he is the president of Plaintiff SDS Korea. [Lim Decl. ¶ 1.] Mr. Lim's declaration does not establish how he has personal knowledge regarding SDS USA's relationship (if any) with ABL, Inc. Nor does he indicate how he has personal knowledge of SDS USA's alleged practices for coordinating the sharpening services provided by ABL, Inc.[8] In the absence of evidence to establish Mr. Lim has personal knowledge regarding these matters, his testimony is inadmissible. Fed.R.Evid. 602.
Accordingly, in the absence of admissible evidence beyond SDS USA's isolated attendance at the Long Beach trade show in 2008, the Court finds SDS USA has not engaged in contact with California that can reasonably be considered equivalent to physical presence in the forum. See Bancroft & Masters, 223 F.3d at 1086. Thus, this Court does not have general jurisdiction over SDS USA.

(C) iBend, LLC
iBend also moves to dismiss Plaintiff's complaint for lack of jurisdiction because it has not engaged in sufficient contacts with California to establish personal jurisdiction. iBend is a Missouri limited liability company with its principal place of business in Riverside, Missouri. [Declaration of Jay Joo ¶ 3.][9] None of iBend's employees, officers or directors are domiciled in California, nor do they conduct business for iBend or attend meetings or seminars on its behalf in California. [Id. at ¶¶ 4-6, 15.] iBend does not maintain any office space in California, nor a mailing address, telephone or facsimile number in California. [Id. at ¶¶ 11-12.] In addition, iBend does not maintain any bank accounts in California, does not own any vehicles registered in California, and does not own or lease any property in California. [Id. at ¶¶ 7, 8-10, 12-13.] Nor does iBend direct *1077 any advertising specifically toward California. [Id. at ¶ 14.]
Plaintiff asserts Mr. Joo's testimony is untruthful because Mr. Song exhibited iBend's equipment at the trade show in Las Vegas, which was attended by over two thousand California residents, and for the past two years iBend has advertised in a monthly trade publication, Cutting Edge, which has a "large subscription base in California." [Doc. No. 19, p. 4, 12; Adams Decl. ¶¶ 12-13; Exh. D.] In addition, Plaintiff asserts iBend entered at least one contract with a California business, and that iBend currently advertises on Advanced Dye Supplies's website, which has an office in Santa Fe Springs, California. [Doc. No. 19, p. 4-5.][10]

(i) Trade Show in Las Vegas, Nevada
Mr. Adams testifies he witnessed Mr. Song exhibiting iBend's equipment at the 2009 trade show in Las Vegas, Nevada. [Adams Decl. ¶ 12.] Plaintiff argues that because over 2,400 California residents attended the Las Vegas trade show, iBend purposefully directed its conduct toward California. For the reasons previously set forth above in section II(A)(i), iBend's presence at the Las Vegas trade show, through Mr. Song, does not demonstrate contact with California.

(ii) Trade Publication
Plaintiff argues iBend actively directs advertisements toward the forum because the trade publication, Cutting Edge, has a "large subscription based in California." [Adams Decl. ¶ 13.] However, there is nothing in the record to support this statement. Plaintiff asserts the "distribution list for the Cutting Edge magazine is posted on the internet and a listing of the Southern California recipients was attached as Exhibit "D" to Plaintiff's Notice of Lodgement." [Doc. No. 33, p. 9.] But Exhibit D, which consists of excerpts from Cutting Edge, including copies of iBend's advertisements in October 2009 and February 2010, do not indicate any significant connection to California.[11] [Adams Decl. ¶ 13; Exh. D.] Accordingly, iBend's advertisements in Cutting Edge do not establish contact with the forum.

(iii) Sale to California Business
Plaintiff also contends iBend engaged in contact with California because it has identified at least one allegedly infringing device sold to a California business. [Doc. No. 19, p. 12.] iBend asserts the identified device "was sold by a non-party distributor in North Hollywood, California." [Doc. No. 14, p. 3; Nielson Decl. ¶ 11.] Plaintiff interprets this statement as an admission that iBend "entered into at least one contract with a California business." [Doc. No. 19, p. 12.] Based on the record, however, iBend merely acknowledges that a third party distributornot *1078 iBendsold the device identified by Plaintiff. Without more, a single sale by an unidentified distributor to a California business does not establish that iBend had contact with the forum. Accordingly, because iBend is not registered to do business in California, has no employees in California, and has no assets in California, the Court finds the contacts alleged by Plaintiff are not sufficient to support general jurisdiction over iBend.

III. SPECIFIC JURISDICTION
"Where general jurisdiction is inappropriate, a court may still exercise specific jurisdiction if the defendant has sufficient contacts with the forum state in relation to the cause[s] of action." Sher, 911 F.2d at 1361 (citing Data Disc, Inc., 557 F.2d at 1286). Specific jurisdiction is analyzed using a three-prong test: (1) the non-resident defendant must purposefully direct its activities towards, or consummate some transaction with, the forum or a resident thereof, or perform some act by which it purposefully avails itself of the privilege of conducting activities in the forum, thereby invoking the benefits and protections of its laws; (2) the claim must be one which arises out of or results from the defendant's forum-related activities; and (3) the exercise of jurisdiction must be reasonable. Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir.1987). Each of these conditions is required to assert jurisdiction. Insurance Co. of N. Am. v. Marina Salina Cruz, 649 F.2d 1266, 1270 (9th Cir.1981).
Plaintiffs may satisfy the first prong in the analysis by demonstrating that the defendant "purposefully directed" its conduct toward the forum state, or "purposefully availed" itself of the privilege of doing business in the forum. Schwarzenegger, 374 F.3d at 802. Courts typically utilize the purposefully directed standard in tort cases, whereas the purposeful availment test is most useful for contract-based claims. Id.
To establish the defendant "purposefully directed" its conduct toward the forum, the plaintiff usually produces "evidence of the defendant's actions outside the forum state that are directed at the forum, such as the distribution in the forum state of goods originating elsewhere." Id. at 803. Conversely, the "purposeful availment" inquiry usually involves evidence of the defendant's actions in the forum to determine whether the defendant should reasonably anticipate being haled into the forum state court based on its contacts. Schwarzenegger, 374 F.3d at 802; World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980). The purposeful availment test is met where "the defendant has taken deliberate action within the forum state or if he has created continuing obligations to forum residents." Ballard, 65 F.3d at 1498.
The second prong in the analysis requires that the claim arise out of or result from the defendant's forum-related activities. A claim arises out of a defendant's conduct if the claim would not have arisen "but for" the defendant's forum-related contacts. Panavision Int'l L.P. v. Toeppen, 141 F.3d 1316, 1322 (9th Cir. 1998).
If the plaintiff satisfies the first two factors, the defendant bears the burden of overcoming a presumption that jurisdiction is reasonable, by presenting a compelling case that specific jurisdiction would be unreasonable. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985); Haisten v. Grass Valley Medical Reimbursement Fund, Ltd., 784 F.2d 1392, 1397 (9th Cir. 1986). Seven factors are considered in assessing whether the exercise of jurisdiction *1079 over a non-resident defendant is reasonable: (1) the extent of the defendant's purposeful interjection into the forum state's affairs; (2) the burden on the defendant of defending in the forum; (3) conflicts of law between the forum state and the defendant's home jurisdiction; (4) the forum state's interest in adjudicating the dispute; (5) the most efficient judicial resolution of the dispute; (6) the plaintiff's interest in convenient and effective relief; and (7) the existence of an alternative forum. Caruth v. International Psychoanalytical Ass'n, 59 F.3d 126, 128 (9th Cir. 1995).

(A) Simon Song
The only admissible evidence in the record regarding Mr. Song's contact with California involves his presence at the 2009 trade show in Las Vegas, Nevada. But, as previously discussed, Plaintiff has not demonstrated Mr. Song acted in his individual capacity at the show, and the Court may not assert jurisdiction over him based only on his association with iBend. Accordingly, this Court lacks specific jurisdiction over Mr. Song.

(B) SDS USA
Plaintiff asserts this Court has specific personal jurisdiction over SDS USA, because the company attended a trade show in 2008 in Long Beach, California, and it currently advertises on the website for Advanced Die Supplies, which has an office in Santa Fe Springs, California.[12] As Plaintiff acknowledges, however, it is not merely the number of contacts the defendants have with California, it is "the quality and nature of those contacts which is important for establishing jurisdiction." [Doc. No. 19, p. 7-8; see Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).]
Plaintiff asserts SDS USA directly solicited business from California through its advertisement on Advanced Die Supplies's website. [Doc. No. 19, p. 13.] The Court disagrees. First, the record does not contain any evidence SDS USA's advertisement was deliberately directed toward the forum. Although Advanced Die Supplies has a California location, SDS USA's placement of its logo on the company's website, which is accessible nationwide, does not establish SDS USA was specifically seeking business from California. SDS USA's mere presence on a website that is accessible nationwide does establish personal jurisdiction in California. See, e.g., CollegeSource, 2009 WL 2705426 at *5-6, 2009 U.S. Dist. LEXIS 75513 at *15 (citing Cybersell, 130 F.3d at 419). Second, Plaintiff has not demonstrated SDS USA purposefully availed itself of the benefits of conducting business in the forum through the placement of its logo on Advanced Die Supplies's website. The record contains no evidence the ad resulted in any interaction with potential customers in the forum, nor any sales to California residents or businesses.
Plaintiff's reliance on iBend's presence at the Long Beach trade show is similarly unavailing. According to Mr. Lim's testimony, SDS USA displayed its products at one of its distributor's booths at the Long Beach show; SDS USA did not purchase its own booth. [Lim Decl. ¶ 8.] Plaintiff does not offer evidence that SDS USA sold any products at the show to California residents or businesses, or that SDS USA otherwise entered any negotiations, agreements, or contracts with any *1080 California customers. Thus, the location of the trade show, which SDS USA had no control over, is the only evidence indicating any contact with the forum.
In addition, even assuming SDS USA's participation in the Long Beach trade show is sufficient to satisfy the first prong in the specific jurisdiction analysis, Plaintiff has not demonstrated its claims arise out of or relate to SDS USA's exhibition at the Long Beach show. "To satisfy th[e] second prong, the Ninth Circuit requires a plaintiff to show that [it] would not have suffered an injury "but for" the defendant's forum-related conduct." College-Source, Inc., 2009 WL 2705426 at *6-7, 2009 U.S. Dist. LEXIS 75513 at *18-19 (citing Menken v. Emm, 503 F.3d 1050, 1058 (9th Cir.2007)). Here, Plaintiff does not assert any of its alleged injuries resulted from SDS USA's participation in the Long Beach trade show. Notably, although Mr. Lim testifies SDS USA displayed its products at the show, he does not specify whether the products displayed were those that allegedly infringe Plaintiff's patents. Accordingly, Plaintiff has not satisfied the second prong in the specific jurisdiction analysis because Plaintiff's claims do not arise out of SDS USA's attendance at the show. SDS USA is not subject to specific personal jurisdiction in California.

(C) iBend, LLC
Finally, Plaintiff asserts iBend's exhibition at the Las Vegas trade show, its monthly advertisements in the trade publication, Cutting Edge, and one sale involving an allegedly infringing iBend machine in northern California establish specific jurisdiction over iBend. The Court disagrees.
As previously discussed, Mr. Adams testified he saw Mr. Song exhibiting "iBend equipment in the ARETE booth" at the trade show in Las Vegas, Nevada. [Adams Decl. ¶ 12.] Notably, this trade show took place outside of California. Although there were California residents in attendance at the trade show, there is no indication the potential access to California's residents motivated iBend's participation. In addition, Plaintiff does not assert iBend interacted with any California residents or businesses at the trade show, sold any products to California attendees, nor entered any negotiations or other agreements involving California consumers. The Ninth Circuit has held, "that a non-resident defendant's act of soliciting business in the forum state will generally be considered purposeful availment if that solicitation results in contract negotiations or the transaction of business." Shute v. Carnival Cruise Lines, 897 F.2d 377, 381 (9th Cir.1990) (emphasis added) (citation omitted). Thus, iBend's mere presence at a trade show in Las Vegas, Nevada does not establish it purposefully directed any conduct toward California.
Similarly, Plaintiff asserts iBend specifically directed marketing activities toward the forum by placing monthly ads in Cutting Edge for the past two years. Because the record contains no evidence indicating where the publication is distributed, the existence of iBend's advertisements in Cutting Edge do not establish any contact with California. Lastly, Plaintiff identifies one sale of an allegedly infringing iBend machine to a business in San Francisco, California. While Plaintiff asserts iBend admits it entered this sales contract in California, the evidence demonstrates that an unidentified third-party distributor actually sold the iBend machine. Without more, the Court concludes the sale of an iBend machine by an unnamed third party does not establish iBend purposefully availed itself to the benefits and protections of California's laws such that it could reasonably be expected to be haled *1081 into California's courts. Accordingly, the conduct identified by Plaintiff does not demonstrate iBend is subject to specific jurisdiction.

IV. VENUE
Even if Plaintiff had produced admissible evidence of sufficient contacts with California to exercise personal jurisdiction over any of the Defendants, venue in the Southern District is not proper. Plaintiff asserts it properly initiated this action in San Diego under 28 U.S.C. § 1391(b)(2) because a "substantial part of the events giv[ing] rise to the claim occurred" in this district. [Doc. No. 19, p. 14.] The record, however, belies Plaintiff's position.
Setting aside the admissibility problems with Plaintiff's evidence, none of the alleged events that give rise to Plaintiff's claims occurred in the Southern District of California. Indeed, the only link Plaintiff provides to the Southern District is an alleged quote from iBend to a San Diego company (Sign Graphix). Yet Plaintiff does not even allege the quote was given for an infringing machine. Accordingly, even if Plaintiff's allegations are taken as true, which they need not be on a motion to dismiss for improper venue,[13] the facts before the Court do not demonstrate that any events, let alone a substantial part of the events, giving rise to Plaintiff's claims occurred in the Southern District.[14] Because the Southern District of California is not a proper venue for Plaintiff's claims, its complaint is subject to dismissal.
Although the Court agrees with Plaintiff that transferring the case to an appropriate venue is often preferable to dismissing the action, Plaintiff has not identified an appropriate venue for transfer. Similarly, Defendants did not identify a potentially acceptable venue until their reply brief, which identifies the Eastern District of New York. Because the record is devoid of any reference to parties or events in New York, the Court does not find New York to be an acceptable venue for transfer. Accordingly, dismissal is appropriate.

V. PLAINTIFF'S REQUEST FOR JURISDICTIONAL DISCOVERY
Lastly, Plaintiff requests that it be granted an opportunity to conduct jurisdictional discovery if the Court finds the existing evidence does not demonstrate an adequate basis for personal jurisdiction over the Defendants. [Doc. No. 19, p. 18-19.] "Courts are afforded a significant amount of leeway in deciding whether parties may conduct discovery relating to jurisdictional issues while a motion to dismiss is pending. It is clear that the question of whether to allow discovery is generally within the discretion of the trial judge. However, where pertinent facts bearing on the question of jurisdiction are in dispute, discovery should be allowed." Orchid Biosciences, Inc. v. St. Louis Univ., 198 F.R.D. 670, 672 (S.D.Cal. 2001) (emphasis added) (internal marks and citations omitted).
Here, Plaintiff has not shown that pertinent facts bearing on jurisdiction are in dispute. Plaintiff asserts there are inconsistencies between Mr. Song's and Mr. Joo's declarations that warrant discovery, but fails to identify a single discrepancy between the two declarations. Similarly, Plaintiff unsuccessfully attempts to contradict *1082 Defendants' assertions that they have not engaged in advertising activities specifically directed toward California. As discussed more fully above, Plaintiff is unable to identify any advertising that specifically targeted the forum. Sheer speculation and conclusory statements regarding Defendants' alleged activities are insufficient to satisfy the showing require by Orchid Biosciences. Thus, in the absence of any credible evidence that pertinent facts are in dispute, the Court DENIES Plaintiff's request for jurisdictional discovery.[15]

CONCLUSION
Because the Court lacks personal jurisdiction over each of the Defendants, and none of the events giving rise to Plaintiff's claims occurred in the Southern District of California, the Court DISMISSES Plaintiff's complaint for lack of jurisdiction and improper venue. The Clerk of Court is instructed to terminate the case file.
IT IS SO ORDERED.
NOTES
[1]  Defendants' motion to dismiss also seeks sanctions against Plaintiff for its allegedly unreasonable refusal to amend the FAC to correct certain pleading deficiencies without involving the Court. According to Defendants, Plaintiff agreed to amend certain claims without requiring Defendants to file a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6) and 12(e), and later refused to honor this agreement. The record, however, does not indicate any bad faith conduct by Plaintiff with respect to amending the FAC. Accordingly, the Court DENIES Defendants' request for sanctions.
[2]  The United States Patent and Trademark Office ("USPTO") registration number for EasyBender® is 3405475. Plaintiff also owns trademarks for "SDS" and "SDS Korea" with registration numbers 3582433 and 3582411, respectively. [FAC ¶ 12.]
[3]  Defendants timely filed their objections on June 14 in connection with their reply brief submitted in support of their motion to dismiss. [Doc. No. 30.]
[4]  Except as otherwise stated herein, Defendants' objections are OVERRULED for purposes of the pending motion to dismiss.
[5]  In paragraph nine of his declaration, Mr. Adams indicates Walt Marrs of Marrs Printing (located in the City of Industry, California), also received the same letter from Mr. Song. [Adams Decl. ¶ 9.] Defendants assert this testimony is inadmissible because it lacks foundation, Mr. Adams does not have personal knowledge regarding the letter Marrs Printing allegedly received, and the testimony is inadmissible hearsay. The Court agrees, and SUSTAINS Defendants' objections to paragraph nine for purposes of this motion only.

Similarly, Mr. Adams testifies in paragraph eight that Mr. Song likely sent similar letters to approximately 29 other companies because SDS USA shared the same database with Adams Technology. [Adams Decl. ¶ 8.] Defendants object to this statement on several grounds, including: Mr. Adams lacks personal knowledge that other SDS USA customers received similar letters; Mr. Adams's statements are hearsay because he is offering other customers' statements that they received the letter for the truth of the matter asserted; and Mr. Adams's statement that SDS USA likely sent the letter to approximately 29 companies is speculative. [Doc. No. 30, p. 3-5.] The Court agrees the testimony in paragraph eight is inadmissible. Mr. Adams does not identify the "several other customers" that presumably contacted Adams Technologies, how the customers contacted Adams Technologies, who the customers spoke to, what was said during the conversation, or why the letters were not forwarded to Adams Technology. Accordingly, for purposes of this motion, Defendants' objections are SUSTAINED.
[6]  Declaration of Simon Song in his capacity as president and CEO of SDS USA, Inc.
[7]  Plaintiff also relies on the two emails Mr. Song allegedly sent on behalf of SDS USA to solicit business from California companies. [Id. at p. 5.] However, because the Court sustained Defendants' objections to these emails and related testimony, it will not consider the emails in its jurisdictional analysis.
[8]  For similar reasons, Exhibit "G" to Mr. Lim's declaration lacks foundation and is inadmissible. Although Mr. Lim declares, "I have knowledge that SDS USA has corresponded with ABL, Inc. discussing making attempts to lure service customers away from SDS Korea's distributor Adams Technology" [Lim Decl. ¶ 14], he fails to authenticate the supporting email correspondence in Exhibit G, and Mr. Lim is not an identified recipient on any of the correspondence.
[9]  Jay Joo is the president and sole member of iBend, LLC. [Joo Decl. ¶ 1.]
[10]  Plaintiff also refers to an "attempted sale" where iBend allegedly attempted to convince a customer in Sacramento, California to cancel its order with Adams Technology and purchase a machine from iBend instead. [Adams Decl. ¶ 10.] Because the Court previously sustained Defendants' objections to paragraph ten of Mr. Adams's testimony and the corresponding emails in Exhibit "C" thereto, the Court does not consider this alleged contact in its jurisdictional analysis.

The Court also notes the FAC allegeswithout elaborationthat iBend advertises infringing products on its website, http://ibend.net [FAC ¶ 39], but Plaintiff does not raise the iBend website in its opposition to Defendants' motion to dismiss. However, without more, a passive informational website that has not resulted in any identifiable contacts or sales with California residents does not create personal jurisdiction. See CollegeSource, Inc. v. AcademyOne, Inc., 2009 WL 2705426 *4, *5-6, 2009 U.S. Dist. LEXIS 75513 * 11-12, *15-16 (S.D.Cal.) (citing Bancroft, 223 F.3d at 1082; Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414 (9th Cir.1997)).
[11]  The Court notes several portions of Exhibit D are illegible.
[12]  The Court does not consider evidence of the other alleged contacts previously deemed inadmissible in section II(B), supra.
[13]  See Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 324 (9th Cir. 1996).
[14]  For the same reasons, venue is not proper in San Diego under the patent venue statute, 28 U.S.C. § 1400(b), which provides: "Any civil action for patent infringement may be brought in the judicial district where the defendant resides, or where the defendant has committed acts of infringement and has a regular and established place of business." (emphasis added).
[15]  Magistrate Judge McCurine recently permitted briefing on Plaintiff's request for jurisdictional discovery, and denied the request on June 11, 2010. [Doc. No. 28; see also Doc. No. 29-1, Exhs. 10-13.]